DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received February 10, 2021 has been entered. Claims 1, 4, 8, and 10 have been amended. Claim 20 is newly entered. Support for the Amendment is provided by the Applicant’s original disclosure including paragraphs 61 and 64. Specification paragraph 64 recites in part that the “the protective coating 4 can be formed substantially simultaneously and/or spontaneously as the passivation14 P045326-US-NPlayer is removed; therefore, the protective coating 4 advantageously can be formed before a new passivation layer can form” (Specification para. 64, emphasis added).
Response to Arguments
	The Applicant’s arguments and remarks received February 10, 2021 traversing the Non-Final Rejection of November 10, 2020 have been fully considered. The Applicant’s arguments are persuasive in view of the Amendment and the rejections set forth in the Non-Final Rejection are accordingly withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview Elisabeth Koral on February 18, 2021.
The application has been amended as follows: 
	Claims 10, 12, and 14 have been canceled by Examiner’s Amendment.
Claim Interpretation
The term “simultaneously” in the claim language “wherein the protective coating is formed simultaneously as the passivation layer is removed” (recited by Claims 1 and 20) is interpreted to mean that the method step of “moving a graphene source along the first Li-containing surface of the electrode” (recited by Claims 1 and 20) achieves both removal of the passivation layer instantaneously followed by the formation of the protective coating – and this is accomplished without any intervening processing steps or manipulations between passivation layer removal and formation of the protective coating.
	The Applicant’s Specification further informs the meaning of the term “simultaneously” in the context of the claimed invention. Specification paragraph 64 recites in part that the “the protective coating 4 can be formed substantially simultaneously and/or spontaneously as the passivation14 P045326-US-NPlayer is removed; therefore, the protective coating 4 advantageously can be formed before a new passivation layer can form” (Specification para. 64, emphasis added).
In contrast, US2018/0212270 to Krause et al. utilizes multiple steps to remove a passivation layer and then, in a separate step, apply graphite to a surface of the lithium metal electrode (para. 56 “remove a protective layer thereon before treating the first major surface’”; para. 63 “metallic lithium was first brushed with a nylon brush to remove tarnish due to lithium nitride formation to yield a bright metallic surface”; para. 34 “The surface layer 120 can produce an electrically conductive layer on the lithium metal surface which can reduce or eliminate high current distribution areas on the lithium metal surface originating from, for example, a poor primary current distribution caused 
U.S. Patent No. 4,925,751 to Shackle et al., similarly to Krause et al. noted above, discloses a distinct step of removing a passivation layer and does not teach simultaneously removing a passivation layer while also forming a graphene layer as claimed (passivation layer is removed by roll pressing (col. 10 lines 1-20  “apply pressure from a non-stick pressure roller across the length of surface 19” and “removal of the passivation layer is visibly discerned by the transformation of the color of surface 19 from dull gray to shiny silver” with respect to a lithium layer).
Allowable Subject Matter
Claims 1-4, 6-9, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, teach, or suggest the claimed method of preparing a protective coating on an electrode by moving a graphene source along .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/     Primary Examiner, Art Unit 1729